 



Exhibit 10.70
FIRST AMENDMENT TO EXCLUSIVITY AGREEMENT
     This First Amendment (the “Amendment”) is made as of September 5, 2007, by
and between Cardiac Science Corporation, a Delaware corporation f/k/a Cardiac
Science, Inc. (“Supplier” or “Cardiac Science” or “CSC”), a medical device
developer and manufacturer of automated external defibrillators having its
principal place of business at 3303 Monte Villa Parkway, Bothell, Washington,
USA 98021 and GE Medical Systems Information Technologies, Inc., a Wisconsin
corporation d/b/a GE Healthcare (“GEMS-IT”), having its principal place of
business at 8200 W. Tower Avenue, Milwaukee, WI 53223.
W I T N E S S E T H:
     WHEREAS, CSC and GEMS-IT are parties to that certain OEM Purchase and
Supply Agreement dated July 29, 2003, as amended by (i) Addendum 1 thereto dated
March 24, 2004 (“Addendum One”), (ii) Amendment One thereto dated August 10,
2004 (“Amendment One”), (iii) Second Amendment thereto dated February 14, 2005
(“Amendment Two”), and (iii) Third Amendment thereto dated June 10, 2005
(“Amendment Three”). The OEM Purchase and Supply Agreement, Addendum One,
Amendment One, Amendment Two and Amendment Three are collectively referred to
herein as the “OEM Purchase and Supply Agreement”.
     WHEREAS, CSC and GEMS-IT are also parties to that certain Exclusive
Distribution Agreement dated June 10, 2005 (“Exclusivity Agreement”), which
supplements the terms of the OEM Purchase and Supply Agreement.
     WHEREAS, CSC and GEMS-IT desire to supplement and further amend the
Exclusivity Agreement as set forth herein.

1



--------------------------------------------------------------------------------



 



     NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto agree as follows:
     1. Construction. Except as provided in this Amendment, the terms and
conditions set forth in the Exclusivity Agreement shall remain unaffected by the
execution of this Amendment. To the extent any provisions or terms set forth in
this Amendment conflict with the terms set forth in the Exclusivity Agreement,
the terms set forth in this Amendment shall govern and control. Terms not
otherwise defined herein, shall have the meanings set forth in the Exclusivity
Agreement or OEM Purchase and Supply Agreement, as applicable. This Amendment
supplements the OEM Purchase and Supply Agreement and not that certain OEM
Purchase Agreement entered into by the parties on July 29, 2003.
     2. Exclusivity. The parties agree that Section 3 of the Exclusivity
Agreement is hereby amended to include the following language immediately after
the first sentence:
“The Parties agree that GEMS-IT’s exclusive rights under this Section 3 shall
not preclude direct sales by CSC of the OEM Products and Parts and Accessories
(as such terms are defined in the OEM Purchase and Supply Agreement) to
hospitals located in North America.”
     3. Purchase Minimums.

  (a)   The parties agree that Section 4 of the Exclusivity Agreement is hereby
deleted in its entirety and replaced with the following:

“GEMS-IT has no minimum purchase commitments with respect to the sale of OEM
Products, Supplies and Accessories or the Other Defibrillator, Supplies and
Accessories into the hospital market in the United States and Canada.”

  (b)   The first sentence of Section 2 is hereby superseded and replaced with
the following:

2



--------------------------------------------------------------------------------



 



“This Agreement will commence as of the Effective Date and continue until
June 30, 2009 (“Term”), unless GEMS-IT acquires a company that manufactures
external defibrillators and distributes said external defibrillators in the
United States, in which case Supplier shall have the option to terminate this
Agreement by providing written notice of termination, which shall be effective
immediately.”
     4. Referral of Hospital Prospects to GEMS-IT. The parties agree that
Section 5 of the Exclusivity Agreement is hereby deleted in its entirety.
     5. Governing Law. The validity, construction, performance and
enforceability of this Amendment shall be governed in all respects by the laws
of the State of New York, without reference to the choice-of-law provisions
thereof.
     6. Counterparts; Facsimile. This Amendment may be executed simultaneously
in multiple counterparts, each of which shall be deemed an original, but all of
which taken together shall constitute one and the same instrument. Execution and
delivery of this Amendment by exchange of facsimile copies bearing the facsimile
signature of a party hereto shall constitute a valid and binding execution and
delivery of this Amendment by such party. Such facsimile copies shall constitute
enforceable original documents.
     7. Severability. In the event any provision of this Amendment shall be
determined to be invalid or unenforceable under applicable law, all other
provisions of this Amendment shall continue in full force and effect unless such
invalidity or unenforceability causes substantial deviation from the underlying
intent of the parties expressed in this Amendment or unless the invalid or
unenforceable provisions comprise an integral part of, or in inseparable from,
the remainder of this Amendment. If this Amendment continues in full force and
effect as provided above, the parties shall replace the invalid provision with a
valid provision which corresponds as far as possible to the spirit and purpose
of the invalid provision.

3



--------------------------------------------------------------------------------



 



     8. Interpretation. This Amendment has been negotiated at arm’s length and
between persons sophisticated and knowledgeable in the matters dealt with in
this Amendment. Each party has been represented by experienced and knowledgeable
legal counsel. Accordingly, any rule of law or legal decision that would require
interpretation of any ambiguities in this Amendment against the party that has
drafted it is not applicable and is waived. The provisions of this Amendment
shall be interpreted in a reasonable manner to effect the purposes of the
parties and this Amendment.
     9. Entire Agreement. The terms of this Amendment are intended by the
parties to be the final expression of their agreement with respect to the
subject matter hereof and may not be contradicted by evidence of any prior or
contemporaneous agreement. The parties further intend that this Amendment
constitute the complete and exclusive statement of its terms and shall supersede
any prior agreement with respect to the subject matter hereof.
     10. Headings. The article and section headings contained in this Amendment
are for reference purposes only and will not affect in any way the meaning or
interpretation of this Amendment.

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Amendment to be signed by
their thereunto duly authorized representatives as of the date first above
written.

              Cardiac Science Corporation   GE Medical Systems
Information Technologies, Inc.
 
           
By:
  /s/ Allan Criss   By:   /s/ Matthias Weber
 
           
Name:
  Allan Criss   Name:   Matthias Weber
Title:
  Senior Vice President, Sales,
Marketing and Service, North America   Title:    Vice President & General
Manager
Cardiology Systems

5